Citation Nr: 9907114	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran has verified military service from October 1967 
to January 1975 with approximately 1 year, 11 months of 
active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected psoriasis.

REMAND

The veteran claims that his service-connected psoriasis, 
currently evaluated as 10 percent disabling, warrants a 
higher disability evaluation.  In written argument submitted 
to the Board on the veteran's behalf in February 1998 and in 
May 1998, the veteran's representative has requested that the 
Board remand this case to the RO for additional development 
based on the inadequacy of an April 1997 dermatological 
examination and in order to obtain pertinent VA outpatient 
treatment records.  Based on a review of the record on 
appeal, the Board agrees that additional action by the RO is 
necessary before the Board can adjudicate this claim.  The 
Board regrets the delay associated with this remand, but this 
action is necessary to ensure that the veteran's claim for an 
increased evaluation is fairly adjudicated.

In connection with his claim, the veteran was afforded a 
dermatological examination by the VA in April 1997.  The 
Board finds this examination to be inadequate for rating 
purposes.  In this respect, the clinical findings noted in 
this report were erythematous plaques with scaling on the 
left arm, glans penis, knees, and both cheeks.  The diagnosis 
was psoriasis, lichen simplex, chronic.  The examiner, 
however, failed to provide any other findings regarding the 
veteran's psoriasis to include whether this condition was 
manifested by constant itching or exudation, extensive 
lesions, ulceration, extensive exfoliation or crusting; 
whether any systemic or nervous manifestations were present; 
whether any marked disfigurement was observed; or whether 
this condition could be considered exceptionally repugnant.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (1998).  
As a result, the veteran should be afforded an additional 
dermatological examination by the VA of his psoriasis.  See 
Ardison v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that fluctuation in symptomatology may require additional 
evaluation to allow for an informed determination).  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (where an 
examination report is incomplete, the Board must await its 
completion before deciding the veteran's claim).

In addition, the record discloses that additional pertinent 
VA outpatient treatment records may exist which have not been 
associated with the veteran's claims file.  In his Notice of 
Disagreement of November 1997, the veteran indicated that he 
was receiving treatment for his psoriasis approximately twice 
a month at the VA Medical Center in Lakeside.  However, these 
medical reports are presently not attached to the veteran's 
claims file, and it does not appear that they have been 
requested by the RO.  The VA has an affirmative duty to 
assist a claimant in the development of facts pertinent to a 
well-grounded claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303(a) (1998); see also Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  This duty includes securing medical 
records to which reference has been made.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594-95 (1991).  Therefore, the VA 
must attempt to obtain these records to ensure full 
compliance with the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any VA treatment 
records pertaining to the veteran's 
service-connected psoriasis at the 
Lakeside VA Medical Center from 1996 to 
the present which have not been secured 
previously.

2.  The veteran should be afforded a 
dermatological examination by the VA to 
determine the nature and extent of his 
service-connected psoriasis.  The claims 
file should be made available to the 
examiner for review.  All indicated 
studies should be performed, and 
unretouched color photographs of the 
veteran's psoriasis on any exposed areas 
should be included.  The examiner should 
be specifically requested to address 
whether there is any constant exudation 
or itching, extensive lesions, or marked 
disfigurement; or whether there is any 
ulceration, extensive exfoliation or 
crusting and, if so, to what extent.  The 
examiner should also determine whether 
any systemic or nervous manifestations 
are present, and whether this condition 
is exceptionally repugnant.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the requests 
set forth in this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

4.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected psoriasis in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.  

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


